Black, P. J.
This was a suit by the collector of Newton county to collect taxes alleged to have been levied for the year 1889. The suit was commenced against the Neosho Savings Bank, a banking corporation organized under the laws of this state, having a capital stock of four hundred shares of the par value of $100 each. -By consent of all parties Catron was substituted as defendant in place of the bank.
The defendant owned one hundred and five shares of the stock, and it appears the president of the bank made out and gave to the assessor a statement showing a list of the stockholders and the amount of stock held by each, as required by section 6692 hereafter set out. The assessment book produced in evidence shows the following facts: The first Column is headed, “Owner’s name,” under which is written “Neosho Savings Bank;” the second is blank; the third is headed “Moneys, notes, bonds and other credits,” under which is written $35,110; the fourth is headed “All other, personal property,” under which is set down $400. The total'valuation made by the assessor is then stated to be $35,510. The taxes extended on this assessment aggregate $621.43.
The chief defense is that the stock owned and held by the defendant was not assessed or attempted to be assessed. On the other hand, it is insisted by the’ plaintiff that the statute does authorize or require an assessment of the stock.
Section 6692, Revised Statutes, 1879, provides: “The property of manufacturing companies and other corporations named in article 8, chapter 21, and of all other corporations the taxation of which is not otherwise provided for by law, shall be asssessed and taxed as the property of individuals. Persons owning shares of stock in banks * * * incorporated under or by any *284law of the United States or of this state, are not required to deliver to the assessor a list thereof; but the president or other chief officers of such corporation shall, under oath, deliver to the assessor a list of all shares of stock held therein, and the names of the persons who hold the same, and shall also state the actual cash value of such stock and all the property belonging to such corporations. In estimating the • value of such stock and property, the officer making the same shall estimate and include all reserve funds, undivided profits, premiums or earnings and all other1 values belonging to such- corporations, which cash value shall be assessed and taxed as other personal property.”
“.Sec. 6693. The taxes assessed on shares of stock embraced in such list shall be paid by the corporations, respectively, and they may recover from the owners of such shares the amount so paid by them,” etc.
According to section 6692 it is the property of manufacturing and business corporations, and not the stock, which is to be assessed for the purposes of taxation; and so we have held on several occasions. Valle v. Ziegler, 84 Mo. 214; Ogden v. St. Joseph, 90 Mo. 522. But the rule laid down in the same section is different as to banking corporations. That section makes it the duty of the president' of a bank, whether organized under the laws of the United States or of this state, to deliver to the assessor a list of .all shares of stock and the names of the persons who hold the same, and the cash value thereof. The evident object in requiring the president of such corporations to deliver to the assessor such a list is, that the shares may be assessed, and assessed, too, against the owners thereof. The next section makes this clear, for it is there provided that the said taxes assessed on shares of stock embraced in such list shall be paid by the corporation. And section 6756 provides that the cashier of *285a corporation, the shares of which are taxable by law, shall at the request of the collector give him a' certificate showing the number and amount of shares held in the stock of such corporation and the names of the holders; and, if the corporation fails to pay the taxes, it is then made the duty of the collector to seize and sell the shares against which the unpaid, taxes were levied.
For all the purposes of assessment and taxation the statute makes no distinction whatever between stock in national banks and banks organized under -the laws of the state. The statute was intended to, and does, place all banking corporations on the same footing, so far as taxation is concerned. As to national banks, it has been held on several occasions that the assessor shall assess the stock, and that he must assess it against the shareholders, individually Bank v. Meredith, 44 Mo. 500; Springfield v. Bank, 87 Mo. 442. The same is true in respect of stock in banking corporations organized under the laws of this state.
Under our statute, taxes should be levied and assessed against the shares of stock of a banking corporation, and not against.the property which the shares represent. We do not say the shares should be assessed at their par value. They should be assessed at their actual cash value, and that may less or many times greater than the par or face valué. In this case the assessor did not assess, nor did he attempt to assess, the shares of stock owned by the defendant or by any other person. . He assessed the property of the corporation against the corporation itself, the same as if it had been a manufacturing company. No assessment was made, or attempted to be made, against any property owned by defendant, and he cannot be held liable for a tax not assessed against him or any of his property. The judgment is, therefore, reversed.
Baeolay, J., absent; the other judges concur.